Citation Nr: 0826077	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-35 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder and, if so, whether service connection is warranted 
for the claimed disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran and his spouse testified before the undersigned 
at a June 2008 hearing at the RO.  A transcript of the 
hearing is of record.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In a decision dated November 1985, the RO denied service 
connection for a back disorder based on the finding that 
there was no competent evidence establishing an 
etiological relationship between the veteran's back 
disorder and active service; the veteran did not appeal 
the November 1985 decision within one year of being 
notified.

2.	Evidence submitted since the November 1985 rating 
decision, not previously considered, is of such 
significance that it must be considered to fairly decide 
the merits of the claim.


CONCLUSIONS OF LAW

1.	The November 1985 RO decision denying the claim of service 
connection for a back disorder is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002).

2.	The evidence received subsequent to the November 1985 RO 
decision is new and material and the claim of service 
connection for a back disorder is reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence. 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007). 
As the issue of whether new and material evidence has been 
received has been resolved in the veteran's favor, analysis 
of whether VA has satisfied the duties to notify and assist 
is not in order.

The RO initially denied the veteran's claim of service 
connection for a back disorder in November 1985.  The RO 
considered service medical records and a September 1985 VA 
treatment report.  The RO noted that there was no evidence of 
record indicating the veteran had sought treatment for a back 
condition so as to suggest an etiological relationship 
between his back disorder and active service.  In this 
regard, the RO determined that service connection for a back 
disorder was not warranted because the veteran's condition 
was not incurred in or aggravated by active service.  The 
veteran was notified of this decision and of his procedural 
and appellate rights by letter in November 1985.  He did not 
appeal this decision.  Thus, it is final. 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in November 2005, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and is 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since November 1985 RO decision 
includes numerous private treatment records dated 1991 to the 
present.  Significantly, a July 1992 treatment record from 
Dr. Epstein notes a 20 year history of back pain.  In 
addition, a September 1991 record notes "long-standing back 
trouble."  As noted above, the record previously had not 
contained evidence of a back disorder prior to September 
1985.

The Board concludes that the September 1991 and July 1992 
treatment records constitute new and material evidence.  
These records were not previously of record at the time of 
the November 1985 rating decision.  They are not cumulative 
of prior records because they provide a history of treatment 
dating to approximately 1970.  Previously, the record did not 
contain such evidence.  The evidence is therefore relevant 
and probative and raises a reasonable possibility of 
substantiating the claim.  The diagnosis, presumed credible, 
bears substantially upon the specific matters under 
consideration as it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Consequently, the 
claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened; to this extent only, the appeal is granted.


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claim for service connection for a back disorder.

The Board notes the veteran and his spouse stated at a June 
2008 Board hearing that he sought treatment for his back 
disorder at the Columbia, South Carolina, VA Medical Center 
(VAMC) beginning in 1970, shortly after separation from 
active duty.  However, a review of the record reveals that VA 
treatment records from 1970 to 1985 are not associated with 
the claims file.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified outstanding 
VA records pertinent to the appellant's current claim on 
appeal, VA must undertake efforts to acquire such documents 
as these records may be material to her claim; a reasonable 
effort should be made to obtain such records.  See 38 
U.S.C.A. § 5103A(b).

The Board also notes that the veteran indicated at the June 
2008 Board hearing that he is in receipt of Social Security 
Administration (SSA) disability benefits due to his lumbar 
spine disorder.  However, the SSA award decision and 
supporting documents are not part of the record.  In order to 
ensure that the appellant's claim is adjudicated on the basis 
of a complete evidentiary record, the SSA award letter and 
related evidence should therefore be obtained.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 
3.159(c)(2) (2007).

As a final note, the Board also notes that the veteran has 
not been provided a VA examination to determine the etiology 
of his current lumbar spine disorder.  As noted above, the 
record includes September 1991 treatment reports from The 
Southern Neurologic Institute referencing "long-standing 
back trouble from [the] L4-5 disc."  In addition, a July 
1992 treatment note from Dr. Epstein notes a twenty year 
history of back pain.  As such, the Board is satisfied that 
the evidence of record requires VA to assist the veteran by 
providing a VA examination and opinion.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Thus, as the veteran has asserted he experienced 
back pain in service, as well as receiving treatment since 
1970, additional evidence, namely a VA examination, is needed 
for the Board to render a decision.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding VA records for 
treatment from 1970 to 1985.  
Specifically, records related to the 
veteran's treatment at the Columbia 
VAMC during this period must be 
associated with the claims file.  
Efforts to obtain these records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified and this should be documented 
for the record.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2007).

2.	Any determination pertinent to the 
veteran's claim for SSA benefits, as 
well as any medical records relied upon 
concerning that claim, should be 
requested and obtained. A response, 
negative or positive, should be 
associated with the claims file.

3.	Schedule the veteran for  a VA 
examination to determine the etiology 
of his current degenerative disc 
disease of the lumbar spine.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be 
accomplished.  After reviewing the 
record and examining the veteran, the 
examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the 
veteran's degenerative disc disease of 
the lumbar spine is etiologically 
related to his active service.  

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so. 

4.	After completion of the above, review 
the expanded record and determine if 
the veteran has submitted new and 
material evidence and, if so, decide 
the claim on its merits.  Unless the 
claim is reopened and the benefits 
sought are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


